DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1, 3-8, 10-11, 13-23) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Petajan fails to disclose at least the claimed elements of “calculating a front-end frame per second (FPS) metric and a back-end FPS metric of the video content based on recognized frame IDs” (emphasis added), and “assessing objective video quality of the video-based application based on the front-end and back- end FPS metrics of the video content’ (emphasis added), as recited in the amended independent claim 1. Thus, the amended independent claim 1 is not anticipated by Petajan. As such, Applicant respectfully requests that the amended independent claim 1 be allowed.  The “calculating” element of the amended independent claim 1 is similar to the subject matter recited in the original claim 2. Thus, the rejection of claim 2 will be addressed in support of the conclusion that Petajan fails to disclose the “calculating” element of the amended independent claim 1.  The Office action on page 4 alleges that the cited reference of Petajan in paragraph [0047] or [0076] discloses Fig. 4 and paragraphs [0097] and [0133] discloses “wherein calculating the FPS metric of the video content based on the recognized frame IDs comprises calculating a front-end FPS metric and a back-end FPS metric of the video content based on the recognized frame IDs,” as recited in the original dependent claim 2. Applicant respectfully disagrees.  Petajan describes a device, computer-readable medium and method for determining a bitrate variant of a semi-annotated video. In paragraph [0047], Petajan discloses: “[0047] In one example, the test device may notify test controller 115 of the variant/encoding level that is determined for the frame. In one (See applicant’s remarks dated 10/18/21.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 28, 2021